Citation Nr: 0527252	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

What evaluation is warranted for diabetes mellitus from April 
24, 2001?



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for diabetes mellitus, 
effective April 24, 2001, and assigned a disability rating of 
20 percent.  The veteran has appealed the rating assigned.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From April 24, 2001, the veteran's diabetes mellitus has 
been treated with an oral hypoglycemic agent, with no 
requirement of insulin.


CONCLUSION OF LAW

From April 24, 2001, the criteria for a disability rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In June 2001, the RO sent the veteran a 
letter addressing the respective duties, under the VCAA, of 
VA and the veteran in developing relevant evidence.  In 
November 2003, the veteran's representative asserted that VA 
had not fulfilled all of the notice requirements under the 
VCAA.  In December 2003, the Board remanded the case for the 
veteran to be provided with additional notice.  In April 
2004, the VA Appeals Management Center (AMC) provided the 
veteran such additional notice.  Through these actions, the 
Board finds that VA has provided the veteran written notice 
that fulfills the requirements set forth in the VCAA.  In 
addition, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued part of 
the VCAA notice after the initial adverse rating decision of 
December 2001.  The Court explained in Pelegrini, however, 
that failure of an agency of original jurisdiction (AOJ) (in 
this case, the RO) to give a claimant the notices required 
under the VCAA prior to an initial unfavorable adjudication 
of the claim does not require the remedy of voiding the AOJ 
action.  Rather, it is sufficient remedy for the Board to 
remand the case to the AOJ to provide the required notice, 
and for VA to follow proper processes in subsequent actions.  
Id.

In this case, the Board remanded the case in December 2003.  
The AMC provided the remaining elements of the required 
notice in April 2004.  The lack of full notice prior to the 
initial decision has been corrected, and any error as to when 
notice was provided was harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Evaluation for Diabetes Mellitus

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for diabetes mellitus.  The Board 
will consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

Under the rating schedule, diabetes mellitus is evaluated as 
follows:

Requiring more than one daily injection 
of insulin, restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that 
would be compensable if separately 
evaluated
   
.........................................
........................... 100 percent

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus  
complications that would not be 
compensable if separately evaluated  
...................................... 60 
percent

Requiring insulin, restricted diet, and 
regulation of activities  
.........................................
............... 40 percent

Requiring insulin and restricted diet, 
or; oral hypoglycemic agent and 
restricted diet .......... 20 percent

Manageable by restricted diet only  
............... 10 percent

38 C.F.R. § 4.119, Diagnostic Code 7913.

The veteran has reported that his diabetes was diagnosed in 
1998 or 1999.  The claims file does not contain medical 
records showing an initial diagnosis.  VA outpatient 
treatment records dated from 2000 to 2004 show treatment of 
the veteran for diabetes.  The outpatient treatment records, 
and the reports of VA medical examinations in July 2001 and 
December 2001, consistently show that the veteran's diabetes 
has been treated with oral hypoglycemic agents, usually 
Metformin.  The medical records consistently list the 
veteran's condition as Type II diabetes and non-insulin-
dependent diabetes.

As the veteran's diabetes does not require treatment with 
insulin, it does not meet the criteria for a 40 percent 
rating.  The preponderance of the evidence is against a 
rating in excess of the assigned 20 percent rating.  The 
criteria for a rating in excess of 20 percent have not been 
met at any time since April 24, 2001, so there is no basis to 
assign staged ratings.  He has been instructed on foot care, 
but no significant diabetic foot findings have been reported.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalization for his 
diabetes.  His diabetes has not produced impairment that 
markedly interferes with his employment.  The Board finds 
that there are no exceptional factors that render application 
of the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating for diabetes mellitus in 
excess of 20 percent, at any time from April 24, 2001, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


